     Case 1:18-cv-00988-DAD-JDP Document 36 Filed 05/11/20 Page 1 of 1

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    TOMMY MACKEY,                                     Case No. 1:18-cv-00988-DAD-JDP (PC)
 9                       Plaintiff,                     ORDER RESETTING SETTLEMENT
                                                        CONFERENCE
10           v.
11    GOSS, et al.,                                     Date: August 5, 2020
                                                        Time: 9:30 a.m.
12                       Defendants.
13

14          A settlement conference in this matter is currently scheduled on June 4, 2020, at 9:30 a.m.

15   before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

16   coronavirus protocols, the Court finds that the settlement conference will be continued to August

17   5, 2020, at 9:30 a.m. and will be held telephonically by calling in (dial-in: 1-877-411-9748;

18   passcode 3219139) at 9:30 a.m. Counsel for Defendants is required to arrange for Plaintiff’s

19   participation by contacting the Litigation Coordinator at the institution where Plaintiff is housed.

20   If circumstances change prior to the settlement conference, the Court may require in person

21   appearances by the parties. The Court will issue any necessary transportation writ for Plaintiff’s

22   appearance in due course.
     IT IS SO ORDERED.
23

24      Dated:     May 11, 2020                                /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
